       Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELLE MELENDEZ,

                                        Plaintiff,
                                                                                           2/8/2021
                                    -against-
                                                                                  17-cv-9637 (NSR)
                                                                                 OPINION & ORDER
COUNTY OF WESTCHESTER, WESTCHESTER
COUNTY DEPARTMENT OF CORRECTIONS
SUPERIOR OFFICE, and KEVIN CHEVERKO,
individually and in his official capacity,

                                    Defendants.

        NELSON S. ROMÁN, United States District Judge

        On December 7, 2017, Plaintiff Michelle Melendez (“Plaintiff” or “Melendez”), a former

Correctional Officer (“CO” or “officer”) trainee at the Westchester County Department of

Corrections Superior Office (“WCDCS”), commenced this action alleging, inter alia, that the

County of Westchester, Westchester County Department of Corrections Superior Office (“DOC”

or “the Department”), and Commissioner Kevin Cheverko (“Commissioner Cheverko”)

(collectively, “Defendants”) discriminated and retaliated against her following an incident during

which she was sexually assaulted by an inmate. Currently before the Court is Defendants’ motion

seeking summary judgment on Plaintiff’s remaining claims of (1) retaliation in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17, and (2) violation of equal

protection under 42 U.S.C. § 1983 (“Section 1983”).1 (ECF No 70.) For the reasons that follow,

the motion for summary judgment is GRANTED in favor of Defendants.




          1
            The Court previously dismissed Plaintiff’s claims for sex-based discrimination and retaliation under New
York State law (ECF No. 45); her claims for disability-based discrimination and retaliation under the American
Disabilities Act of 1990, 42 U.S.C. § 12101 et. seq., and New York State law; sex-based discrimination under Title
VII; tortious interference under New York State Law; and Section 1983 based on a due process violation (ECF No.
42).
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 2 of 28




                                           BACKGROUND

   1. Department of Corrections Policies & Practice

       The DOC Commissioner—Commissioner Cheverko during the relevant period—has the

statutory appointment authority for the Department, meaning that the Commissioner decides who

to hire and fire. (Ex. 1 to Adin Decl. (“Cheverko Aff.”) ¶ 4 (ECF No 71-1).) New employees are

required to serve a twelve to fifty-two-week probationary period during which they may be

terminated at any time for unsatisfactory performance; following the expiration of a probationary

period, an employee’s appointment becomes permanent. (Ex. 3 to Adin Decl. (ECF No. 71-10);

Defendants’ Rule 56.1 Statement (“Defs’ SUMF”) ¶ 2 (ECF No. 72); Local Rule 56.1 Counter-

Statement of Disputed Material Facts (“Pl.’s CSDMF”) ¶ 2.)

       The DOC Code of Conduct provides in relevant part that officers “shall not engage in any

discourteous, profane, or prejudicial language in oral or written communication with inmates,

employees, superiors or members of the public during the performance of his/her official duties”

and that “[a]ny alleged violation(s) of the Department’s Code of Conduct shall be referred to the

Special Investigations Unit (SIU) for an investigation and report to the Commissioner of

Correction.” (Ex. 13 to Adin Aff. (ECF No. 71-28).)

       The Code of Conduct also provides that officers shall not use “unnecessary or excessive

force under any circumstances.” (Id.) When force is used against an inmate, the officers involved

must complete a Use of Force Report. (Cheverko Aff. ¶ 7.) Such reports indicate all of the officers

present during the incident and which specific officers used force. (Ex. A to Mendoza Aff.

(“Pietranico Dep.”) at 27 (ECF No. 77-2).) Those reports are reviewed by the Use of Force Review

Board (“UOFRB”), which considers whether any officer misconduct may have occurred and, if

misconduct is suspected, recommends that the SIU conduct an investigation. (Cheverko Aff. ¶ 7;



                                                2
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 3 of 28




Pietranico Dep. at 17-19; Exhibit M to Mendoza Dep. (“Simmons Dep.”) at 28, 39-40 (ECF No.

77-13).) When SIU investigation requests are made, the Deputy Commissioner briefs the

Commissioner, who approves the investigation requests as appropriate. (Cheverko Aff. ¶ 8.)

       The SIU conducts various investigations into matters such as alleged violations of the DOC

Code of Conduct, including use of force incidents. (Ex. 13 to Adin Aff. (ECF No. 71-28).) During

the relevant period, the SIU was run by Captains Cusma and Moccio, who assigned lead

investigators for specific investigations. (Pietranico Dep. 20, 25). The SIU is overseen by one of

the Deputy Commissioners—Deputy Commissioner Pruyne during the relevant time period

(Petranico Dep. at 15.)

       DOC typically denies salary increments to COs with pending SIU investigations.

(Pietranico Dep. at 49-50; Defs’ SUMF ¶ 56; Pl.’s CSDMF ¶ 56.) Each quarter, SIU provides the

Commissioner with a list of individuals under investigation so the Commissioner can identify

increments to withhold. (Defs’ SUMF ¶ 58; Pl.’s CSDMF ¶ 58.) Any denial of a salary increment

is to be communicated, in writing, to an officer at least thirty days prior to the increment due date

to provide the officer with an opportunity to challenge the denial through contractual remedies.

(Defs’ SUMF ¶ 57; Pl.’s CSDMF ¶ 57.) Captain Cusma avers that from 2010 through 2020, six

COs other than Plaintiff—four males and two females—were denied salary increments due to open

SIU investigations. (Ex. 20 to Adin Aff. (ECF No. 71-37).)

       Inmate assaults on staff are reported to the New York State Commission of Corrections.

(Cheverko Aff. ¶ 20.) If warranted, assaulted officers may complete a supporting deposition, which

is submitted by WCDCS to the Westchester County Department of Public Safety to determine

whether to recommend that the District Attorney bring criminal charges against the inmate.




                                                 3
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 4 of 28




(Pietranico Dep. at 50; Ex. C to Mendoza Aff. (“Marable Dep.”) at 35-36 (ECF No. 77-3); Ex. 10

to Adin Aff. (“Van Lierop Dep.”) at 50-52 (ECF No. 71-25).)

   2. Plaintiff’s Employment

       On or about September 14, 2015, Plaintiff began her employment as a DOC officer. (Ex. 2

to Adin Decl. (ECF No. 71-9); Defs’ SUMF ¶ 1; Pl.’s CSDMF ¶ 1.) As a new officer, Plaintiff

was required to serve a one-year probationary period. (Defs’ SUMF ¶ 3; Pl.’s CSDMF ¶ 3.)

       a.      Plaintiff’s Work Restrictions

       In March of 2016, Plaintiff was involved in an off-duty car accident for which she missed

several weeks of work and, upon her return, requested certain limitations on her job duties. (Defs’

SUMF ¶¶ 4-5, 12; Pl.’s CSDMF ¶¶ 4-5, 12.) Because Plaintiff was seeking a light-duty restriction

for an off-duty injury, she was required to get medical certification from the Occupational Health

Center (“OHC”) at the Westchester Medical Center. (Defs’ SUMF ¶ 6; Pl.’s CSDMF ¶ 6.) Plaintiff

received a certification from OHC and was granted a “light-duty” restriction, with limited inmate

contact. (Ex. 5 to Adin Aff. (ECF No. 71-20); Defs’ SUMF ¶ 8; Pl.’s CSDMF ¶ 8.) Plaintiff

obtained renewal certifications from OHC in May, June, July, and August 2016, extending her

light-duty restriction for 30 days each time. (Defs’ SUMF ¶ 9; Pl.’s CSDMF ¶ 9; see Ex. D to

Cheverko Aff. (ECF No. 71-5) and Ex A to Ex. 4 of Adin Aff. (“OHC Certifications”) (ECF No

71-12).)

       Plaintiff avers that she was repeatedly assigned to work in the1-K cell block control room

(“Control Room”), which was not limited or light-duty, which caused her union representative to

submit a complaint to management on her behalf requesting that her post be appropriately changed.

(Pltf. 49-52.) Plaintiff testified that she complained on at least one occasion that the Control Room

was not light-duty and that her union representative agreed that the Control Room was not a light-



                                                 4
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 5 of 28




duty post and called a supervisor on Plaintiff’s behalf. (Melendez Dep. at 50-52.) No records of

these complaints were submitted to the Court.

       An April 19, 2016 evaluation indicates that Plaintiff’s performance was average or above

average for all review categories. (Ex. G to Mendoza Aff. (“4/19/16 Performance Review”) (ECF.

No. 77-7).)

       b.      The June 16, 2016 Incident with an Inmate

       On June 16, 2016, Plaintiff was assigned to the Control Room. (Defs’ SUMF ¶ 13; Pl.’s

CSDMF ¶ 13.) During this assignment, an inmate on enhanced security protocol was scheduled to

be transferred from the 1-G cell block to the 1-K cell block, which is directly across the hall. (Defs’

SUMF ¶ 15; Pl.’s CSDMF ¶ 15.) Plaintiff testified that she left the Control Room because she

thought she had to open the gate from 1-G. (Ex. 6 to Adin Aff. and Ex. L to Mendoza Aff.

(“Melendez Dep.”) at 64 (ECF Nos. 71-21, 77-12).) While Plaintiff was returning to the Control

Room, the inmate grabbed or slapped Plaintiff’s buttocks. (Defs’ SUMF ¶ 16; Pl.’s CSDMF ¶ 16;

see also Ex. K to Melendez Aff. (“SIU Investigation Report” (ECF No. 77-11) (describing video

showing the inmate “slapping/touching Officer Melendez buttocks”).) Plaintiff pushed the inmate

away, and he was immediately taken to the ground by officers Moylan and Cucino. (Defs’ SUMF

¶ 17; Pl.’s CSDMF ¶ 17.) Plaintiff pulled her body alarm and called in additional assistance to

restrain the inmate. (Defs’ SUMF ¶¶ 18-19; Pl.’s CSDMF ¶¶ 18-19.) Plaintiff avers that the two

other officers did not succeed in restraining the inmate and he was overpowering them until

Plaintiff assisted them by putting her knee in the inmate’s back. (Melendez Dep. at 65-67.)

       The Emergency Response Team (“ERT”)—which was led that day by Sergeant Simmons

(Simmons Dep. 51)—then arrived on the scene and took control. (Defs’ SUMF ¶ 20; Pl.’s CSDMF

¶ 20.) While ERT had control of the inmate, who was restrained and cuffed on the floor, the inmate

continued to make vulgar comments. (Defs’ SUMF ¶ 21; Pl.’s CSDMF ¶ 21.) Plaintiff admits that
                                                  5
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 6 of 28




she responded to the inmate with profanity and threw a pair of latex gloves toward his face.

(Melendez Dep. at 70-71, 176; Defs’ SUMF ¶ 22; Pl.’s CSDMF ¶ 22.) However, Plaintiff testified

that she was in shock and was acting without thinking and that having just been sexually assaulted

made her actions less inappropriate. (Melendez Dep. at 167, 168.)

       c.      Response to the Incident

               i. Verbal Counseling

       Immediately after the incident, Sergeant Natasha Van Lierop pulled Plaintiff into the

Control Room and verbally counseled her that her behavior—including throwing latex gloves at

an inmate—was inappropriate. (Van Lierop Dep. at 34, 66, 68-69 (ECF No. 71-25); Defs’ SUMF

¶¶ 23, 25; Pl.’s CSDMF ¶¶ 23, 25.) Plaintiff informed Sergeant Van Lierop that the inmate touched

her inappropriately and the Sergeant directed Plaintiff to file a disciplinary report. (Van Lierop

Dep. at 36-37.) Plaintiff testified that she told Sergeant Van Lierop that she was just sexually

assaulted and was “very frantic” and did not remember everything that happened. (Melendez Dep.

at 73, 78.) Sergeant Van Lierop denies that Plaintiff indicated that she was in shock or that she did

not remember the details of the incident. (Van Lierop Dep. at 68.)

       Sergeant Van Lierop prepared a written report to Captain Marable wherein she

memorialized that on June 16, 2016 she had verbally counseled Plaintiff regarding her

unprofessional behavior. (Ex. 11 to Adin Aff. (ECF No. 71-26).) Sergeant Van Lierop also wrote

a memorandum to Deputy Commissioner Diaz describing Melendez’s conduct. (Ex. 12 to Adin

Aff. (ECF No. 71-27; Defs’ SUMF ¶ 27; Pl.’s CSDMF ¶ 27.)

       Plaintiff acknowledges that, if the use of profanity was reported, the Code of Conduct

required the SIU to investigate the incident. (Defs’ SUMF ¶ 29; Pl.’s CSDMF ¶ 29.) However,

Plaintiff avers that her use of profanity was not formally reported; rather Sergeant Van Lierop had



                                                 6
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 7 of 28




merely given her a verbal warning. (Melendez Dep at 176-77.) Plaintiff further testified that her

conduct was justified by having just been sexually assaulted. (Melendez Dep. at 176.)

               ii. Use of Force Reports

       Sergeant Simmons submitted an Alarm or Incident Response Narrative Report:

Supervisor’s Report regarding the June 16, 2016 incident, which states in relevant part that

“[w]hile Officer Michelle Melendez #1413 was exiting the block the inmate began yelling and

cursing at her to which she replied with a comment which I could not hear clearly.” (Ex. 26 to

Supp. Adin Aff. (ECF No. 75-4).)

       The day of the incident, Plaintiff filled out a Use of Force report, which mentions that the

inmate “slapped/grabbed” her rear end and that she responded by “striking him.” (Ex. 7 to Adin

Aff. (“Melendez UOF Rpt.”) (ECF No. 71-22).) The same day, Sergeant Van Lierop also filled

out a Use of Force Report, which only mentions Plaintiff to the extent that when asked what

occurred, the officer “stated that while moving [the inmate]. . . he touched/hit Officer Michelle

Melendez.” (Ex. 9 to Adin Aff. (ECF No. 71-24).)

       The Use of Force reports were reviewed internally by the Use of Force Review Board

(“UOFRB”). (Defs’ SUMF ¶ 40; Pl.’s CSDMF ¶ 40.)

               iii. Plaintiff’s Sexual Assault Complaints

       On or about June 18 or 20, 2016, Plaintiff completed a supporting deposition indicating

that the incident caused her physical and psychological injury, so that the Westchester County

Department of Public Safety (“WCDPS”) could investigate potential criminal charges against the

inmate. (Ex. 14 to Adin Aff. (ECF No. 71-29); Defs’ SUMF ¶ 32; Pl.’s CSDMF ¶ 32.) Detective

Peters of the WCDPS avers that he reviewed Plaintiff’s supporting declaration and other materials

in the course of his investigation and provided all relevant information to the District Attorney’s



                                                7
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 8 of 28




Office but they did not bring criminal charges against the inmate. (Ex. 16 to Adin Aff. (ECF No.

71-31).) Plaintiff testified that WCDPS never contacted her about the investigation. (Melendez

Dep. at 95.) Plaintiff’s counsel submitted a Freedom of Information request to the New York State

Commissioner of Correction seeking copies of public records pertaining to Plaintiff’s deposition

against the inmate and was told by a records officer that there were no responsive records. (Ex. N.

to Mendoza Aff. (ECF No. 77-4).)

               iv. Plaintiff’s Injury Documentation

       Captain Marable—the shift commander during the incident—reviewed Plaintiff’s

supporting deposition—wherein she alleged she was physically touched by an inmate which

caused her physical and psychological injury—and provided her a job injury packet. (Ex. 15 to

Adin Aff. (ECF No 71-30); Defs’ SUMF ¶ 33; Pl.’s CSDMF ¶ 33.) On June 19, 2016, Captain

Marable alerted Deputy Commissioner Diaz that she had directed Plaintiff to submit the job injury

forms and when, on June 22, 2016, Deputy Commissioner Diaz alerted Captain Yankowsi that

Plaintiff would be submitting the forms, Deputy Commissioner Diaz noted “I have yet to see a

final UOF report but there was also a question as to her needing to get involved.” (Ex. 23 to Adin

Supp. Aff. (ECF No. 75-1).) Deputy Commissioner Pruyne, who had been copied on the email to

Captain Yankowski, then forwarded the emails as well as the verbal counseling memo to the

UOFRB members.

       Plaintiff submitted a Notice of Claim and an Employee Incident & Illness Report, and her

supervisor, Sergeant Kendell Middleton, also submitted an Employee Incident & Illness Report

and a Preliminary Employee Injury Investigative Report, which indicate the Plaintiff injured her

back and knee when she assisted the other officers in restraining the inmate but that she remained

on duty and did not receive medical treatment. (Exs. B, C, D, E to Yankowski Aff. (ECF Nos. 71-



                                                8
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 9 of 28




13, 71-14, 71-15, 7-16).) One of the two other COs who Plaintiff assisted to subdue the inmate

was also injured in the incident and filled out an injury report. (Ex. J to Mendoza Aff. (“Cucino

Injury Rpt.”) (ECF No. 77-10).)

       The Attendance Management Unit—which Captain Yankowsi runs—submitted Plaintiff’s

Employer’s First Report of Work-Related Injury/Illness form to the State of New York Workers’

Compensation Board. (Ex. F to Ex. 4 of Adin Aff. (ECF No 71-17).) Captain Yankowski avers

that his office opened a file for Plaintiff’s work-related injury claim but that it was labeled “Record

Only” because “no additional action would be taken unless and until Melendez missed time or

obtained treatment that she identified as in connection with the work-related injury.” (Ex. 4 to

Adin Aff. (“Yankowski Aff.”) ¶ 8.) Captain Yankowski further avers that “[a]t no time was

Melendez on [(job injury (“JI”)] status. In order to be considered for JI status, an employee must

obtain treatment in connection with a work-related injury and provide her workers’ compensation

claim number to the treating physician to allow the bills for the treatment to be submitted. No bills

for treatment of Melendez were ever submitted to the Workers’ Compensation Board or to . . .

WCDOC’s workers’ compensation administrator.” (Yankowski Aff. ¶ 9; see also Cheverko Dep.

at 90-91 (stating that Plaintiff was never on job injury status).)

       In August 2016, Plaintiff submitted a special report with a note from her doctor alerting

the Department that she continues to take pain medication for injuries related to her car accident

and does not mention any job-related injury. (Ex. G to Yankowski Aff. (“Special Report”) (ECF

No. 71-18).)

               v. Discipline of the Inmate

       Immediately following the incident, the inmate was placed on “keep lock” status—

meaning that he was confined to his cell throughout the day, other than certain mandated periods.



                                                  9
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 10 of 28




(Defs’ SUMF ¶¶ 49-50; Pl.’s CSDMF ¶¶ 49-50.) A number of disciplinary reports were written

regarding the inmate’s conduct on June 16, 2016, including by Plaintiff. (Ex. 8 to Adin Aff. (ECF

No. 71-23).) Per DOC policy, these reports were referred for a disciplinary hearing. (Defs’ SUMF

¶ 48; Pl.’s CSDMF ¶ 48.) On July 8, 2016, Captain Conway presided over the discipline of the

inmate, which was resolved by plea bargain under which the inmate was required to serve 180

days on keep lock status, and assessed a surcharge of $75—the maximum surcharge and keep lock

time permitted by state regulations and DOC policy for the offenses with which the inmate had

been charged. (Ex. 19 to Adin Aff. (“Conway Aff.”) (ECF No. 71-34); Defs’ SUMF ¶¶ 51-52;

Pl.’s CSDMF ¶¶ 52-52.)

       The incident with the inmate was also reported to the New York State Commission on

Correction. (Ex. F. to Cheverko Aff. (ECf No. 71-7); Defs’ SUMF ¶ 34; Pl.’s CSDMF ¶ 34.)

       Captain Marable admitted that she was aware that later on June 16, 2016, the inmate had

to be restrained and pepper sprayed, that the deployment of pepper spray is use of force and a use

of force report should have been submitted but that she was not aware whether one was.

(Marable Dep. at 98, 101-03.)

               vi. SIU Investigation

       On July 6, 2016, Assistant Warden Moccio sent a memorandum to the UOFRB Captain

describing the facts underlying the incident and recommending a formal SIU investigation. (Ex. A

to Cheverko Aff. (ECF No. 71-2); Defs’ SUMF ¶¶ 41-42; Pl.’s CSDMF ¶¶ 41-42.) The

memorandum states that an investigation is warranted “[d]ue to the suspicious facts surrounding

the job injury of Officer Melendez and the possibility that she is falsifying a job injury claim,”

where she left the Control Room to assist with an inmate even though she was on light duty and

“[o]nce the inmate was restrained Officer Melendez left her post (while on light duty), used



                                               10
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 11 of 28




physical force against the inmate and submitted a claim for a job injury two days after the incident,”

and Melendez’s use of force report omitted that she had engaged in unprofessional behavior. (Ex.

A to Cheverko Aff. (ECF No. 71-2).)

        On July 22, 2016, the UOFRB Captain transmitted that memorandum to Commissioner

Cheverko, requesting approval for an investigation, which the Commissioner gave. (Ex. A to

Cheverko Aff. (ECF No. 71-2).) The request notes both that the inmate physically touched

Melendez and that Melendez “may have committed misconduct by throwing a pair of latex gloves

at the inmate.” (Id.; Defs’ SUMF ¶¶ 43-44; Pl.’s CSDMF ¶¶ 43-44.)

        On August 4, 2016, Sergeant Johnson was assigned to lead the SIU investigation into

whether Melendez violated the Code of Conduct. (Defs’ SUMF ¶ 45; Pl.’s CSDMF ¶ 45.) As part

of that investigation, Sergeant Johnson and Sergeant Pietranico, interviewed Officers Moylan,

Cucino, and Melendez, as well as Sergeant Van Lierop. (Defs’ SUMF ¶ 46; Pl.’s CSDMF ¶ 46.)

        Plaintiff avers that she learned that she was under SIU investigation when she was

interviewed by Sergeant Johnson and Sergeant Pietranico. (Melendez Dep. at 86-87.) The record

indicates that the interview occurred on August 24, 2016. (Ex. 18 to Adin Aff. (ECF No. 71-34).)

Plaintiff testified that during the interview she was asked “[a]bout what [she] did during the sexual

assault.” (Id. at 89.)

        When Sergeant Johnson learned that Melendez resigned, she closed the investigation

without further action or findings. (Ex. 18 to Adin Aff. (ECF No. 71-33); Defs’ SUMF ¶ 47; Pl.’s

CSDMF ¶ 47.)

        d.      Denial of Plaintiff’s Salary Increment

        Plaintiff testified that at the end of the interview with Sergeant Johnson and Sergeant

Pietranico on August 24, 2016, she was notified that she would be denied the salary increment.

(Id. at 90.) The notice letter—dated August 22, 2016 and signed by Commissioner Cheverko—
                                                 11
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 12 of 28




advised Plaintiff that, due to the open SIU investigation, she would be denied her salary increment

that would otherwise be due on October 1, 2016, and the increment would “be subject to re-review

in the following quarter.” (Ex. B. to Cheverko Aff. (ECF No. 71-3); Defs’ SUMF ¶ 54; Pl.’s

CSDMF ¶ 54.)

       Plaintiff testified that she believed she was being denied the increment as punishment for

being sexually assaulted and asked Sergeant Johnson and Sergeant Pietranico whether that was the

case. (Id. at 89, 169.) Commissioner Cheverko avers that the salary increment was denied due to

the ongoing SIU investigation and denies that Plaintiff’s salary increment was withheld because

of the June 16 incident or Plaintiff’s complaints that the inmate had sexually assaulted her.

(Cheverko Aff. ¶¶ 11, 20-21).

       e.      Plaintiff’s Evaluation and Termination

       Plaintiff’s probationary period was set to expire on September 12, 2016. (Defs’ SUMF

¶ 60; Pl.’s CSDMF ¶ 60.) On August 31, 2016, Deputy Commissioner Justin Pruyne informed

Commissioner Cheverko that two probationary officers were on light-duty status and that while

one correction officer’s light-duty status would expire before the end of his probationary period,

Plaintiff’s light-duty status would need to be extended past the end of her probationary period.

(Ex. C. to Cheverko Aff. (“Pruyne Email”) (ECF No. 71-4); Ex. H to Yankowski Aff. (ECF No.

71-19); Defs’ SUMF ¶ 61; Pl.’s CSDMF ¶ 61.) Deputy Commissioner Pruyne noted that

Commissioner Cheverko “may wish to consider terminating Officer Melendez’s employment

status similar to [a former probationary officer who] was terminated pursuant to Rule 11 based

upon his inability to proceed to full-duty prior to the end of his probationary term (which was never

challenged in court).” (Pruyne Email.)

       Commissioner Cheverko avers that there is a limited number of posts with limited inmate

contact—some of which are allocated by contract with the union—and the remaining positions for
                                                 12
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 13 of 28




duty restrictions are prioritized for employees with restrictions from job-related injuries.

(Cheverko Aff. ¶ 15; Cheverko Dep. at 89.) Commissioner Cheverko avers that he decided to

terminate Plaintiff based on her failure to progress to full duty prior to the end of the probationary

period and testified that had she had an approved job injury claim she would not have been

terminated. (Cheverko Dep. at 92-93; Cheverko Aff. ¶¶ 16-17.) He further avers that at the time

he terminated Plaintiff he was aware of the June 16 incident and that Plaintiff had violated her

light-duty order by coming out of the control room and interacting with an inmate and behaved

inappropriately toward that inmate, and the ensuing investigation. (Cheverko Dep. at 83, 96-99,

103-04; Cheverko Aff. ¶ 17.) Commissioner Cheverko testified that “she would have been

terminated by virtue of not progressing to fully duty status regardless of the incident.” (Cheverko

Dep. at 99, 103.) As to the role of the incident in the termination, Cheverko testified both that “part

of the reason that she was terminated” was that as an injured person on light-duty she placed herself

in an inmate-facing situation and that “the fact that she left the control center to confront the

inmate, [was] not part of the decision, but it was considered.” (Cheverko Dep. at 99, 103.) He

further avers that during his eight years as Commissioner, he failed the probation of a male officer

for failure to progress to full duty. (Cheverko Aff. ¶ 18 (at least one prior occasion); Cheverko

Dep. at 86 (one prior case)).

       On September 1, 2016, Sergeant Simmons filled out an evaluation form for Plaintiff, giving

her mostly “average” and “below average” grades, and noted “Officer Melendez has had very

limited opportunities to show how she responds to an emergency situation however in the one

occasion that I was involved in she seemed to be emotionally distressed and acted unprofessional.

She ultimately received a verbal counseling for her actions.” (Ex. H to Mendoza Aff. (“9/1/16

Evaluation”) (ECF No. 77-8); Simmons Dep. 41-42.) He testified that he could not recall whether



                                                  13
        Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 14 of 28




Plaintiff’s file had any corrective action forms or whether he checked Plaintiff’s file for corrective

action forms before he filled out the evaluation. (Simmons Dep. at 32, 36.) Sergeant Simmons

further testified that a shift commander assigned him to complete the evaluation but that he did not

recall which commander or when. (Simmons Dep. 32.)

         By letter dated September 1, 2016, Commissioner Cheverko informed Plaintiff that her

termination would be effective September 8, 2016, and that she was no longer required to report

for duty. (Ex. E. to Cheverko Aff. (“Termination Letter”) (ECF No. 71-6); Defs’ SUMF ¶ 67; Pl.’s

CSDMF ¶ 67.) Plaintiff testified that she learned of her termination by phone because she was

traveling out of state when the termination letter was delivered to her house. (Melendez Dep. 95-

98.) Commissioner Cheverko testified that “[t]he rule is not to notify a probationary officer why

they are being terminated.” (Cheverko Dep. at 119.) The president of Plaintiff’s union

subsequently reached out to the Commissioner and asked that she be allowed to resign in lieu of

termination. (Cheverko Aff. ¶ 23; Defs’ SUMF ¶ 68; Pl.’s CSDMF ¶ 68.) Commissioner Cheverko

agreed to the request, and Plaintiff resigned in lieu of termination. (Ex. G. to Cheverko Aff. (ECF

No. 71-8); Defs’ SUMF ¶ 68; Pl.’s CSDMF ¶ 68.) Plaintiff avers that neither she nor her union

representative were ever told why Plaintiff was being terminated. (Melendez Dep. at 97-98, 101,

187.)

         In or around March 2018, in response to a reference check from the New York Court

System, DOC indicated that Plaintiff had resigned “during a pending investigation” and the DOC

would not rehire her. (Ex. F to Medoza Aff. (“WCDS Resp. to N.Y. Courts”) (ECF No. 77-6);

Pietranico Dep. at 41-42.) Plaintiff testified that the New York Court System told her that she did

not get the job because of this reference from DOC. (Melendez Dep. at 111.)




                                                 14
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 15 of 28




   3. Procedural History

       On October 3, 2016, Plaintiff filed a Charge with the Equal Employment Opportunity

Commission (“EEOC”) alleging, inter alia, that Defendants retaliated against her for filling out the

necessary paperwork to initiate outside charges against an inmate for sexual assault. (Ex. D. to

Adin. Aff. in Supp. of Mot. to Dismiss (“EEOC Charge”) (ECF No. 39-4).) Defendants responded

to the EEOC charge by letter dated May 5, 2017. (Ex. D to Mendoza Aff. (ECF No. 77-4).) The

EEOC issued Plaintiff a right to sue letter on August 31, 2017. (Ex. B. to Mem. in Supp. of Mot.

to Dismiss (ECF No. 41-2.)

       Plaintiff initiated this action on December 7, 2017 against Darren Ayotte, Kevin M.

Cheverko, County of Westchester, Westchester County Correction Officers Benevolent

Association, Inc., Westchester County Correction Officers Union, Inc., Westchester County

Department of Corrections Superior Office, and Westchester County Department of Public Safety

Services Benevolent Association. (ECF No 10.) Plaintiff voluntarily dismissed claims against

Darren Ayotte and Westchester County Correction Officers Benevolent Association, Inc. (ECF

Nos. 29, 32.) By order dated January 16, 2019, the Court dismissed Plaintiff’s claims for disability-

based discrimination and retaliation under the Americans with Disabilities Act and New York

State law, sex-based discrimination under Title VII, tortious interference under New York State

Law, and Section 1983 based on a due process violation . (ECF No. 42.) Following Defendants’

motion for reconsideration, the Court dismissed Plaintiff’s claims for sex-based discrimination and

retaliation under New York law. (ECF No. 45.) Defendants filed answers to the two remaining

claims—Title VII retaliation and Section 1983 Equal Protection claims (ECF No. 46)—in

Plaintiff’s amended complaint (ECF No. 31). Following discovery, Defendants filed the instant

motion for summary judgment seeking dismissal of the remaining claims. (ECF Nos. 70-79.)



                                                 15
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 16 of 28




                                       STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56(c), summary judgment shall be granted if “there

is no genuine issue of material fact and . . . the moving party is entitled to a judgment as a matter

of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 n. 4 (1986). “[G]enuineness runs to whether

disputed factual issues can reasonably be resolved in favor of either party, [while] materiality runs

to whether the dispute matters, i.e., whether it concerns facts that can affect the outcome under the

applicable substantive law.” Mitchell v. Washingtonville Cent. Sch. Dist., 190 F.3d 1, 5 (2d Cir.

1999) (internal quotations and citations omitted). In order to prove that a genuine issue of material

fact exists, a plaintiff “may not rest upon the mere allegations or denials of the pleading[s],” but

must by affidavit or otherwise “set forth specific facts showing that there is a genuine issue for

trial.” Fed. R. Civ. P. 56(e). “Conclusory statements, conjecture or speculation by the party

resisting the motion will not defeat summary judgment.” Kulak v. City of New York, 88 F.3d 63,

71 (2d Cir. 1996).

       Courts must resolve all ambiguities and draw all reasonable factual inferences in favor of

the non-moving party. See Nora Beverages, Inc. v. Perrier Group of Am., Inc., 164 F.3d 736, 742

(2d Cir. 1998). The moving party bears the initial burden of demonstrating an absence of genuine

issues of material fact. See Schwapp v. Town of Avon, 118 F.3d 106, 110 (2d Cir.1997). If the

initial burden is met, the non-moving party “must produce specific facts indicating that a genuine

issue of fact exists. If the evidence [presented by the non-moving party] is merely colorable, or is

not significantly probative, summary judgment may be granted.” Scotto v. Almenas, 143 F.3d 105,

114 (2d Cir. 1998) (internal quotations and citations omitted) (alteration in original).

       “In cases based on allegations of [discrimination and] discriminatory retaliation, courts

must use ‘an extra measure of caution’ in determining whether to grant summary judgment



                                                 16
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 17 of 28




‘because direct evidence of discriminatory intent is rare and such intent often must be inferred

from circumstantial evidence.’” Thompson v. Morris Heights Health Ctr., No. 09 Civ. 7239 (PAE)

(THK), 2012 WL 1145964, at *4 (S.D.N.Y. Apr. 6, 2012) (quoting Schiano v. Quality Payroll

Sys., Inc., 445 F.3d 597, 603 (2d Cir. 2006)). However, “‘the salutary purposes of summary

judgment—avoiding protracted, expensive and harassing trials—apply no less to discrimination

[and retaliation] cases than to . . . other areas of litigation.’” Abdu–Brisson v. Delta Air Lines, Inc.,

239 F.3d 456, 466 (2d Cir. 2001) (quoting Meiri v. Dacon, 759 F.2d 989, 998 (2d Cir. 1985)). As

in any other case, a plaintiff in a discrimination or retaliation case “must ‘do more than simply

show that there is some metaphysical doubt as to the material facts.’ She must come forth with

evidence sufficient to allow a reasonable jury to find in her favor.” Brown, 257 F.3d at 252 (quoting

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)) (internal citations

omitted). “Mere conclusory statements, conjecture or speculation” by the plaintiff will not defeat

a summary judgment motion. Gross v. Nat’l Broad. Co., 232 F.Supp.2d 58, 67 (S.D.N.Y. 2002);

see also Risco v. McHugh, 868 F.Supp.2d 75, 98 (S.D.N.Y. 2012) (“‘[E]ven in the discrimination

context, . . . a plaintiff must provide more than conclusory allegations to resist a motion for

summary judgment’ . . . [and] ‘must offer some hard evidence showing that its version of the

events is not wholly fanciful.’” (quoting Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008);

Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005))).

                                            DISCUSSION

                Defendant moves to dismiss both of Plaintiff’s remaining claims: retaliation and

denial of equal protection under Section 1983. The Court will address each claim in term.

I.      Retaliation

        A. Legal Standard



                                                   17
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 18 of 28




       Title VII forbids an employer from discriminating against an employee because the

employee “has opposed any practice made an unlawful employment practice by this subchapter,

or because [s]he has made a charge, testified, assisted, or participated in any manner in any

investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a). In other

words, only complaints “with respect to the terms and conditions of employment” are “protected

activity” upon which a retaliation claim can be based. Wimmer v. Suffolk Cnty. Police Dep’t, 176

F.3d 125, 135 (2d Cir.1999). Title VII requires plaintiffs to first exhaust their administrative

remedies before filing suit in federal court. See 42 U.S.C. § 2000e-5(f)(3). Exhaustion demands

timely filing of charges with the EEOC and receipt of a notice of right to sue. Id.; see also Williams

v. N.Y. Hous. Auth., 458 F.3d 67, 69-70 (2d Cir. 2006).

       Title VII retaliation claims are evaluated under the burden-shifting framework established

in McDonnel Douglas v. Green, 411 U.S. 792 (1973). Sayed v. Hilton Hotels Corp., 627 F.3d 931,

932-33 (2d Cir. 2010) (per curiam). First, the plaintiff must make a prima facie case: (1) that she

engaged in a protected activity; (2) that the defendant knew she engaged in a protected activity;

(3) that the defendant took an adverse employment action against her; and (4) that there was a

causal connection between Plaintiff’s protected activity and the adverse employment action. See

Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010). The plaintiff’s burden of proof at this stage

is de minimis. Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000); Norton v. Sam’s Club,

145 F.3d 114, 118 (2d Cir. 1998) (describing burden as “minimal”).

       Once a plaintiff has made a prima facie case, the burden then shifts to the employer to

articulate a “legitimate, nondiscriminatory reason” for the employment action. McDonnell

Douglas, 411 U.S. at 802. Upon the defendant’s proffer of a non-discriminatory reason, the

presumption    of   discrimination    arising   with   the prima    facie case   “drops    from   the



                                                 18
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 19 of 28




picture,” Weinstock, 224 F.3d at 42 (citing Hicks, 509 U.S. at 510-11), and the “final and ultimate

burden” then returns to the plaintiff to demonstrate that “defendant’s reason is in fact [a] pretext

for unlawful discrimination,” Cortes v. MTA N.Y.C. Transit, 802 F.3d 226, 231 (2d Cir. 2015);

accord McDonnell Douglas, 411 U.S. at 804; Weinstock, 224 F.3d at 42. The plaintiff must

“produce not simply some evidence, but sufficient evidence to support a rational finding that the

legitimate, non-discriminatory reasons proffered by the defendant were false, and that more likely

than not the discrimination was the real reason for the employment action.” Weinstock, 224 F.3d

at 42 (internal quotation marks omitted) (citation omitted).

         B. Application

         As a preliminary matter, Plaintiff’s retaliation claim is limited to the charge she lodged in

her EEOC complaint, namely that Defendants retaliated against her “after filing sexual-assault

related charges.” While Defendants effectively concede that the increment denial and termination2

are adverse employment actions, Plaintiff’s retaliation claim cannot survive summary judgment

for two reasons: (1) Plaintiff’s complaints of sexual assault are not protected activity; and

(2) Plaintiff has failed to adduce any evidence from which a reasonable jury could find that

Defendants’ proffered justifications are pretextual and they would not have taken adverse action

against her but for her sexual assault and complaint thereof.

                           1. Protected Activity

         In order to qualify as a protected activity, a plaintiff must have complained not just that

some discrimination occurred in the course of the plaintiff’s employment but that the

discrimination was related to an “employment practice.” Kelly v. Howard I. Shapiro & Assocs.



         2
            Although Defendant ultimately allowed Plaintiff to resign in lieu of termination, Defendant concedes for
purposes of this motion that Plaintiff was constructively discharged. (Mem. in Supp. at 1 n1.) For simplicity, the Court
will refer to Plaintiff’s separation as “termination.”

                                                          19
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 20 of 28




Consulting Engineers, P.C., 716 F.3d 10, 14 (2d Cir. 2013). For example, a black police officer

who “reported overhearing racial slurs made by [other] police officers against black citizens” had

not engaged in protected activity despite “opposing discrimination by co-employees against non-

employees” because his “opposition was not directed at an unlawful employment practice of his

employer.” Wimmer, 176 F.3d at 135; accord Salas v. N.Y.C. Dep’t of Investigation, 298 F. Supp.

3d 676, 686 (S.D.N.Y. 2018) (holding that an officer’s complaints to her employer that her co-

workers mistreated Hasidic visitors to the Division not protected activity under Title VII and

cannot form the basis of a retaliation claim). Similarly, a teacher who complained that another

teacher discriminated against a student was not opposing discrimination in an employment practice

and therefore had not engaged in protected activity that could form the basis of a retaliation claim.

Saliba v. Five Towns Coll., 991 F. Supp. 2d 449, 451 (E.D.N.Y. 2014). It follows that a complaint

that a non-employee discriminated against a plaintiff is similarly not a complaint about an

employment practice unless the plaintiff provides some evidence to impute the discrimination by

the non-employee to the employer. In other words, “to fall within Title VII’s protection, an

employee’s ‘opposition must be directed at an unlawful employment practice of an employer, not

an act of discrimination by a private individual.”’ Braham v. N.Y. Unified Court System, No. 94

Civ. 2193, 1998 WL 107117, at *3 (S.D.N.Y. Mar. 11, 1998) (quoting Silver v. KCA, Inc., 586

F.2d 138, 142 (9th Cir. 1978)).

         Here, Plaintiff avers that she engaged in protected activity when she complained that the

inmate sexually assaulted her.3 Thus, to the extent that Plaintiff argues that she engaged in




         3
           Defendant reads Plaintiff’s EEOC charge more narrowly to cover only the supporting deposition Plaintiff
completed to initiate a criminal investigation. However, “Congress sought to protect a wide range of activity in
addition to the filing of a formal complaint,” Grant v. Hazelett Strip-Casting Corp., 880 F.2d 1564, 1569 (2d Cir.
1989); so the Court will consider both the supporting deposition and the internal complaints. See Kotcher, 957 F.2d at
64 (internal complaint to company management was protected activity).

                                                         20
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 21 of 28




protected activity by complaining that the inmate sexually assaulted her, she “must show sufficient

facts to impute the actions of the non-employee to her employer.” Flower v. Mayfair Joint Venture,

No. 95 CIV. 1744 (DAB), 2000 WL 272187, at *10 (S.D.N.Y. Mar. 13, 2000) (citing Folkerson

v. Circus Circus Enter., Inc., 107 F.3d 754, 756 (9th Cir. 1997) (finding that casino employee had

failed to show any facts suggesting that employer ratified or acquiesced in casino patron’s alleged

sexual harassment, thereby defeating her retaliation claim)).

       Defendants admit that the inmate touched Plaintiff inappropriately, but they aver that

Plaintiff has nonetheless failed to adduce any evidence imputing the inmate’s behavior to

Defendants. The Court agrees. In fact, the record demonstrates that after the inmate inappropriately

touched Plaintiff, he was placed on “keep lock” status and disciplined. (Conway Aff. ¶ 7); Defs’

SUMF ¶¶ 49-52; Pl.’s CSDMF ¶¶ 49-52.) The incident with the inmate was also reported to the

New York State Commission on Correction. (Defs’ SUMF ¶ 34; Pl.’s CSDMF ¶ 34.)

       To the extent Plaintiff claims that Defendants are liable for the inmate’s assault on her

because no criminal charges were filed against him, the record belies that this is Defendants’ fault.

Detective Peters of the WCDPS avers that Defendants referred Plaintiff’s complaint against the

inmate to his office, and that he reviewed Plaintiff’s supporting declaration and other materials in

the course of his investigation and provided all relevant information to the District Attorney’s

Office. In sum, Plaintiff did not engage in a protected activity because she did not complain about

any employment practice.

                       2. Pretext

       Even if Plaintiff’s complaint of sexual assault by an inmate were protected activity, her

retaliation claim would nonetheless fail because she has not adduced evidence from which a

reasonable jury could determine that Defendants’ proffered justifications for denying the salary



                                                 21
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 22 of 28




increment and terminating her are pretextual in that she would not have suffered these adverse

actions but for her sexual assault and claim thereof.

                                a. Increment Denial

        Defendants aver that pursuant to general practice, the increment was denied because of the

pending SIU investigation, an investigation that was legitimately underway because of allegations

that during the June 16, 2016 incident Plaintiff, who was on light-duty status with limited inmate

contact, left her post resulting in her use of force on an inmate and then behaved inappropriately

by throwing rubber gloves at and speaking inappropriately to the inmate.

        Plaintiff has adduced no evidence other than a temporal connection that being sexually

assaulted or reporting that assault resulted in her salary increment denial and subsequent

termination. While “temporal proximity can demonstrate a causal nexus . . . . Where timing is the

only basis for a claim of retaliation . . . an inference of retaliation does not arise.” Slattery v. Swiss

Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001), as amended (June 6, 2001) (ADEA

retaliation); accord Pena-Barrero v. City of New York, 726 F. App’x 31, 35 (2d Cir. 2018) (holding

Plaintiff failed to demonstrate that he was retaliated against for bringing a prior legal action where

his only evidence was that less than one month elapsed between the settlement of the prior suit and

his termination.)

                                b. Termination

        Defendants aver that Plaintiff was terminated because she failed to progress to full status

by the end of her probationary period. Plaintiff admits that she has no direct evidence of the

motivation for her termination and the fact that she was not provided with a reason for her

termination “does not give rise to an inference that the unstated reason was discriminatory.”

Mingguo Cho v. City of New York, 549 Fed. App’x 15, 18 (2d Cir. 2013). Because she lacks any


                                                   22
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 23 of 28




direct evidence, Plaintiff attempts to discredit Defendants’ justification for terminating her

because: (1) she aggravated her back injury during the restraint of the inmate and therefore was

not on continued light-duty status solely because of an out-of-work injury; (2) Defendants’

“purported inability” to provide her with light-duty posts in perpetuity “defies logic”; (3) a

negative performance evaluation was written on the same day the decision was made to terminate

her; (4) the email from Deputy Commissioner Pruyne to Commissioner Cheverko recommending

termination purportedly indicates that Plaintiff should be terminated because she reported sexual

assault; and (5) Defendants reported to a potential employer that she resigned during a pending

investigation. (Pl. Opp. 14-16). Defendants are correct that none of these claims has support in the

record or raises a dispute of material fact as to pretext.

        First, there is simply no evidence that the extension of Plainitff’s light-duty status was

required because of injuries sustained or exacerbated during the incident with the inmate. The

medical records regarding Plaintiff’s need for light-duty subsequent to the June incident is in the

form of certification forms for non-work related injuries signed on June 20, 2016, July 19, 2016,

and August 25, 2016 by OHC—which only handles out-of-work injuries (Cheverko Aff. ¶ 22)—

and none of these forms indicate why Plaintiff’s light-duty status should be continued.

Additionally, the special report Plaintiff submitted on August 3, 2016, which was accompanied by

a doctor’s note, indicates that Plaintiff continues to take certain pain medication “due to the major

car accident I was involved in” without any mention of the June 16 incident. (Special Report; OHC

Certifications.) Finally, both Captain Yankowski and Commissioner Cheverko aver that Plaintiff

was never on JI status. (Cheverko Aff. ¶ 22; Yankowski Aff. ¶ 9.) Accordingly, no reasonable jury

could find that Plaintiff’s continued light duty was the result of work-related injury.




                                                  23
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 24 of 28




       Second, even if Plaintiff were correct that the “light-duty” assignments she was given were

not compliant with her restrictions—which Plaintiff suggested during testimony but has provided

no evidence for—that there are few light-duty positions available gives more not less credence to

Commissioner Cheverko’s testimony that light-duty positions are limited and priority is given to

those with on the job injuries. (Cheverko Aff. ¶ 15; Cheverko Dep. at 89.) Additionally, neither

the fact that Commissioner Cheverko only terminated one other employee for failing to progress

to full status by the end of the probationary period nor the fact that Deputy Commissioner Pruyne

reminded the Commissioner that such an approach was possible is sufficient to raise a dispute as

to whether that justification was pretextual.

       Third, neither the fact that the negative performance review was dated the same day as the

termination letter nor Sergeant Simmons’s testimony regarding his preparation of that review are

sufficient to demonstrate pretext. Dismissals are often preceded by adverse performance reviews”

even if “it was given on the eve of the” termination. Viola v. Phillips Medical Sys. of N. Am., 42

F.3d 712, 718 (2d Cir. 1994). Moreover, Plaintiff has adduced no evidence that Commissioner

Cheverko requested Sergeant Simmons’s review or relied upon it in his termination decision.

       Fourth, contrary to Plaintiff’s contention, the August 31, 2016 email from Deputy

Commissioner Pruyne to Commissioner Cheverko does not mention the sexual assault. It states

“[n]otwithstanding the pending SIU investigation into a use of force incident, you may wish to

consider terminating Officer Melendez’s employment status” as was done with a male

probationary officer who did not proceed to full duty by the end of the probationary period. (Pruyne

Email.) Not only does this email provide corroboration for Commissioner Cheverko’s stated

reason for terminating plaintiff, but the opening clause is most naturally read to suggest not that

Plaintiff should be fired because of the assault or even the investigation of it, but that because of



                                                 24
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 25 of 28




the failure to progress, Commissioner Cheverko need not wait for the conclusion of the SIU

investigation to terminate Plaintiff.

       Finally, the March 9, 2018 job reference provided to the New York Court System, which

indicates that Plaintiff resigned while an investigation was pending does not demonstrate pretext.

The manner in which DOC filled out a form years after Plaintiff was terminated does not

demonstrate what motivated her termination when it occurred. It is plainly the case that at the time

that Plaintiff was terminated, the SIU investigation was still pending.

       Thus, even if failure to advance to full status were not the sole reason, Plaintiff has failed

to produce evidence that she would not have been terminated but for the sexual assault and her

reports thereof.

       In sum, Plaintiff has failed to adduce sufficient evidence from which a reasonable jury

could find that Defendants took adverse employment actions against her in retaliation for engaging

in protected activity. Accordingly, Defendants have demonstrated entitlement to summary

judgment in their favor on Plaintiff’s retaliation claim.

II.    Section 1983 Equal Protection Claim

       We now turn to Plaintiff’s claim under Section 1983 that Defendants violated her equal

protection rights. Defendants aver that Plaintiff has failed to adduce evidence upon which a

reasonable jury could find that the adverse actions of denial of salary increment denial and

termination would not have occurred but for her gender. The Court agrees.

       A. Legal Standard

       Section 1983 “is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts of the United States Constitution and federal

statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see Patterson v.

County of Oneida, 375 F.3d 206, 225 (2d Cir. 2004). “In order to establish individual liability

                                                 25
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 26 of 28




under § 1983, a plaintiff must show (a) that the defendant is a ‘person’ acting ‘under the color of

state law’ and (b) that the defendant caused the plaintiff to be deprived of a federal right.” Back v.

Hastings on Hudson Union Free School Dist., 365 F.2d 107, 122 (2d Cir. 2004). Additionally,

“[i]n this Circuit personal involvement of defendants in the alleged deprivations is a prerequisite

to an award of damages under § 1983.” McKinnon v. Patterson, 568 F.2d 930, 934 (2d Cir. 1977);

Fiengold v. New York, 366 F.3d 138, 159 (2d Cir. 2004).

       As to equal protection claims, “[t]raditionally, the Equal Protection Clause of the

Fourteenth Amendment protects against [classification-based] discrimination.” Goldfarb v. Town

of West Hartford, 474 F.Supp.2d 356, 366 (D. Conn. 2007) (internal quotation marks omitted).

The Equal Protection Clause requires that the government treat all similarly situated people alike.

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). To maintain an equal

protection claim, a plaintiff must “show adverse treatment of individuals compared with other

similarly situated individuals and that such selective treatment was based on impermissible

considerations such as . . . sex.” Miner v. Clinton Cnty., 541 F.3d 464, 474 (2d Cir. 2008). In other

words, to demonstrate that she was subject to disparate treatment, Plaintiff must show that she was

treated “less favorably” than a similarly situated employee outside her protected group. Graham

v. Long Island R.R., 230 F.3d. 39 (2d. Cir. 2000). The Second Circuit has clarified that comparators

must be “similarly situated” in “all material respects.” Id.

       Like Title VII claims, employment discrimination claims brought under Section 1983,

alleging employment discrimination are evaluated using the burden-shifting framework of

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). Naumovski v. Norris, 934 F.3d

200, 212 (2d Cir. 2019). “While a plaintiff claiming disparate treatment under either statute must

plausibly allege that she suffered an ‘adverse employment action’ taken ‘because of’ her sex . . . a



                                                 26
     Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 27 of 28




plaintiff pursuing a claim for employment discrimination under § 1983 rather than Title VII must

establish that the defendant’s discriminatory intent was a ‘but-for’ cause of the adverse

employment action or the hostile environment” Id. at 212, 214. In other words, “to establish

‘pretext’ under § 1983, a plaintiff must establish that the employer’s stated reason would not,

alone, constitute a sufficient basis for pursuing an adverse action. In other words, a § 1983 plaintiff

must establish that the employer’s stated non-discriminatory reason is either false or inadequate to

support the adverse employment action.” Id. at 215.

       B. Application

       Plaintiff has failed to make a prima facie case that Defendants violated her equal protection

rights where the record is void of any evidence that the increment denial or the termination would

not have occurred but for her gender.

       First, as to the salary increment denial, the record demonstrates that in addition to Plaintiff,

four male and two female COs had increments denied when they were the subject of a pending

SIU investigation. (Ex. 20 to Adin Aff.) Plaintiff has adduced no evidence to refute this fact. She

has also failed to adduce any evidence demonstrating that gender played a role in the decision to

deny her increment or that any male COs under SIU investigation was similarly situated to Plaintiff

and did not have an increment denied. Accordingly, she has failed to demonstrate that she was

denied a salary increment because she is female.

       Second, as to termination, the record demonstrates that on at least one other occasion, a

male officer failed his probationary period because he failed to progress to full duty. Plaintiff seems

to admit this fact but avers that she was nonetheless discriminated against on the basis of gender

because one of the other officers involved in the incident with the inmate was a male officer who

was also on probation and that he was not subsequently investigated or terminated. The record

demonstrates that Plaintiff is the only officer alleged to have violated her light-duty order by
                                                  27
      Case 7:17-cv-09637-NSR-JCM Document 80 Filed 02/08/21 Page 28 of 28




leaving her post to interact with an inmate, or to use profanities toward or throw latex gloves at

the inmate. Accordingly, since she was the only officer involved in the incident alleged to have

misbehaved, she is not similarly situated to the other officers involved, including the alleged male

on probation, who were not accused of such misbehavior.4

         Finally, to the extent that Plaintiff suggests that force was subsequently used against the

same inmate later on June 16, 2016 but no use of force report was submitted, she has adduced no

evidence beyond Captain Marable’s acknowledgement that she heard that force was used and was

not sure whether a use of force report had been submitted. Based on this limited information, no

reasonable jury could conclude that the two incidents were handled differently on the basis of

gender. Plaintiff has not adduced sufficient evidence from which a reasonable jury could find that

she would not have suffered adverse employment actions but for her gender. Accordingly, based

on the record, Defendants’ motion for summary judgment dismissing Plaintiff’s Section 1983

claim premised on the denial of equal protection must be granted.

                                                 CONCLUSION

         For the foregoing reasons, Defendants’ motion for summary judgment dismissing

Plaintiff’s remaining claims is GRANTED. The Clerk of Court is directed to enter judgment in

Defendants’ favor and to terminate the motion at ECF No. 70 and this action.


Dated:       February 8, 2021                                           SO ORDERED:
             White Plains, New York

                                                         ________________________________
                                                                NELSON S. ROMÁN
                                                              United States District Judge



         4
           To the extent Plaintiff claims gender discrimination is evinced by the fact that no investigation resulted
from a different incident in which force was used on The inmate, Plaintiff has adduced no evidence regarding the
specifics of that incident or whether the COs involved therein were accused of mistreating the inmate as Plaintiff was.

                                                         28
